COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:        Ruben Lee Allen v. The State of Texas

Appellate case number:      01-16-00768-CR

Trial court case number:    1487627

Trial court:                337th District Court

       A panel of this court issued an opinion on November 28, 2017. Thereafter, the
State moved for en banc reconsideration. We withdraw the panel opinion while the matter
is under reconsideration.
       It is so ORDERED.


Judge’s signature: /s/ Harvey Brown
                       Acting individually      Acting for the Court

Date: June 12, 2018